DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.75 which requires the claims to be numbered consecutively.
There are two claims numbered 4. 
Misnumbered claims 4-7 been renumbered claims 5-8.
Claim 5 is objected to because of the following informalities: 
Claim 5 recites, “the second relatively less porous section” and “the third relatively less porous section”. These limitations lack antecedent bases as claim 5 is dependent upon claim 2 and not upon claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0208399 to Morita et al. (hereinafter Morita).
Claim 1
	Morita (FIG. 4-5) discloses a ceramic electronic component comprising:
a multilayer chip (10-1) including a multilayer structure, which includes dielectric layers (11a1) and internal electrode layers (11b) that are alternately stacked, and cover layers (11a2) respectively disposed on a top face and a bottom face of the multilayer structure in a first direction (height) in which the dielectric layers (11a1) and the internal electrode layers (11b) are alternately stacked, the dielectric layers (11a1) being mainly composed of ceramic (paragraph 27, 36),
wherein each of the cover layers (11a2) includes a relatively high porous section (11d) and a first relatively less porous section (11a2) having a pore ratio less than a pore ratio of the relatively high porous section (11d), the relatively high porous section (11d) laterally spreading and spanning an entire length of the cover layer (11a2) in a second direction (length) orthogonal to the first direction (paragraph 32), or spanning a substantially entire length of the cover layer (11a2) except for lateral end portions of the cover layer (11a2; paragraph 29, FIG. 5), the pore ratio of the relatively high porous section (11d) being 1% or greater (paragraph 30; see MPEP 2131.03), the first relatively less porous section (11a2) being interposed between the relatively high porous section (11d) and the multilayer structure.
Claim 2
Morita discloses the ceramic electronic component according to claim 1, wherein the pore ratio in the relatively high porous section (11d) is 15% or less (paragraph 30, 41; see MPEP 2131.03). 
Claim 3
Morita discloses the ceramic electronic component according to claim 1, wherein the pore ratio in the first relatively less porous section (11a2) is less than 1% (paragraph 30, 41; see MPEP 2131.03).
Claim 4
Morita discloses the ceramic electronic component according to claim 1, wherein:
the multilayer chip (10-1) has a substantially rectangular parallelepiped shape, lateral ends of the internal electrode layers (11b) being alternately exposed to two edge faces opposite to each other in the second direction (length) of the multilayer structure (FIG. 5),
each of the cover layers (11a2) further includes a second relatively less porous section (11a2) that is located further out than the relatively high porous section (11d) in the first direction (height), a pair of third relatively less porous sections (11a2), as the lateral end portions, sandwiching the relatively high porous section (11d) therebetween in the second direction (length) in which the two edge faces are opposite to each other (see FIG. 5), and a pair of fourth relatively less porous sections (11a2) sandwiching the relatively high porous section (11d) therebetween in a third direction (width) perpendicular to the first direction (height) and the second direction (length; see FIG. 4), and a pore ratio in the second relatively less porous section (FIG. 4-5: uppermost and lowermost portion of 11a2) is less than 1% (paragraph 30, 41; see MPEP 2131.03), and
a pore ratio in the third relatively less porous section (FIG. 5: portions of 11a2 between L11 and L11d at end surfaces proximate external electrodes) is less than 1% (paragraph 30, 41; see MPEP 2131.03).
Claim 6
Morita discloses the ceramic electronic component according to claim 1, wherein each of the dielectric layers contains Ba1−x−yCaxSryTi1−zZrzO3 (0 ≤ x ≤ 1, 0 ≤ y ≤ 1, 0 ≤ z ≤ 1)(paragraph 36, BaTiO3 when x =0 and z = 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of US Patent 10586652 to Kwon et al. (hereinafter Kwon).
Morita discloses the ceramic electronic component according to claim 1, as shown above.
Morita does not expressly disclose wherein an average thickness of each of the dielectric layers is 1 μm or less, as recited in claim 7.
Kwon (FIG. 2) teaches wherein an average thickness of each dielectric layer is 1 μm or less (column 5 lines 61-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kwon with Morita to incorporate thin dielectric layers as taught by Kwon in the structure taught by Morita, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a subminiature and high capacitance product (Kwon column 6 lines 1-10).
Allowable Subject Matter
Claim 8 is allowed, and Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolution of the objection to the claim set forth above.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 8 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of this independent claim in individual combination. Similarly, claim 5 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of this dependent claim in individual combination.
Regarding claim 8, see and compare, e.g., Morita paragraph 39, “setting a rate of temperature rise higher than the conventional rate of temperature rise (normally 100 to 500° C./h), such as 2000 to 3000. ° C./h”, with the limitations of claim 8, “a second average rate R2 of temperature increase from the first point in time to a second point in time is 20000°C/hour or greater, and a ratio (R2/R1) of the second average rate R2 of temperature increase to the first average rate R1 of temperature increase is 50 or greater”, as recited in combination in independent claim 8.
Regarding claim 5, see and compare, e.g., Morita paragraph 41: cover thickness of 200 µm, T1 and T2 of approximately 85 µm each (each half of cover thickness minus 30 µm thickness of 11d), which results in T1/T and T2/T values of .425, outside the claimed ranges; T3 (FIG. 5: L11 relative to L11d) is not disclosed by Morita as any particular length, only the advantage of not having the porous section exposed to end of the chip (paragraph 29). Morita discusses the advantage of T1 and T2 / T of .425 as avoiding thermal impact, paragraph 45, and external force, paragraph 48, and enhanced rigidity, paragraph 49; see and compare with the limitations of claim 5, in combination; see also and compare instant application paragraph 30-31 page 13-14 and paragraph 69-75 page 32-35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. 
The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848